DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 10 and 12 are objected to because of the following informalities:  
a.	In claim 10, the phrase “a second request message” is suggested to be changed to “a request message”.  
b.	In claim 12, the phrase “a third request message” is suggested to be changed to “a request message”.  
c.	In claim 12, the phrase “third relative orientation information” is suggested to be changed to “relative orientation information”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 2016/0231415).
	Regarding claim 1, Liao et al. discloses a positioning method (as disclosed in section 0084) applied to a first device, the method comprising: 
acquiring first geographic orientation information of a second device (first device orientation as disclosed in section 0084) and first relative orientation information (first relative orientation angle as disclosed in section 0084) of the first device relative to the second device; 
acquiring second geographic orientation information of the first device (second device orientation as disclosed in section 0084); and 
determining second relative orientation information (second relative orientation angle as disclosed in section 0084) of the second device relative to the first device according to the first geographic orientation information, the second geographic orientation information, and the first relative orientation information  (wherein the second relative orientation angle is based on a first device (geographic) orientation, a second device (geographic) orientation, and a second relation which includes the first relative orientation information as disclosed in section 0084).
Regarding claim 4, Liao et al. discloses determining a relative distance (as disclosed in section 0087) between the first device and the second device; and 
determining position information (relative positioning as disclosed in sections 0087-0089) of the second device relative to the first device based on the relative distance and the second relative orientation information (relative orientation angle).
Regarding claim 5, Liao et al. discloses acquiring the first geographical orientation information of the second device and the first relative orientation information of the first device relative to the second device comprises: transmitting a first request message to the second device; and receiving the first geographic orientation information and the first relative orientation information (see sections 0059 and 0079, wherein the orientation information can be processed at either device according to a request-and-response mechanism as disclosed in section 0079).
Regarding claim 6, Liao et al. discloses the first geographic orientation information and the first relative orientation information are returned by the second device based on the first request message (see section 0079, wherein relative orientation information can be processed at either device according to a request-and-response mechanism as disclosed in section 0079). 
Regarding claim 7, Liao et al. discloses the second device comprises a multiantenna device (see section 0254, wherein a PDA or mobile telephone are devices which comprise of multiple antennas). 
Regarding claim 8, Liao et al. discloses the first device comprises a single antenna device (see section 0254, wherein a PDA or mobile telephone are devices which comprise of a single antenna).
Regarding claim 9, Liao et al. discloses the second device comprises a multiantenna device; and the first device comprises a single-antenna device (see section 0254, wherein a PDA or mobile telephone are devices which comprises of a single antenna or multiple antennas).disc
Regarding claim 10, Liao et al. discloses a positioning method applied to a second device, the method comprising: 
receiving a request message transmitted by a first device message (see section 0079, wherein relative orientation information can be processed at either device according to a request-and-response mechanism as disclosed in section 0079); 
acquiring second geographic orientation information of the first device (second device orientation as disclosed in section 0084) from the request message (see sections 0059 and 0079); 
determining first geographic orientation information of a second device (first device orientation as disclosed in section 0084) and first relative orientation information (first relative orientation angle as disclosed in section 0084) of the first device relative to the second device; and 
determining second relative orientation information (second relative orientation angle as disclosed in section 0084) of the second device relative to the first device according to the first geographic orientation information, the second geographic orientation information, and the first relative orientation information  (wherein the second relative orientation angle is based on a first device (geographic) orientation, a second device (geographic) orientation, and a second relation which includes the first relative orientation information as disclosed in section 0084).
Regarding claim 11, Liao et al. discloses transmitting the second relative orientation information to the first device (see section 0079, wherein relative orientation information can be processed (received) at either device according to a request-and-response mechanism as disclosed in section 0079). 
Regarding claim 12, Liao et al. discloses a positioning method applied to a second device, the method comprising: 
receiving a request message transmitted by a first device message (see section 0079, wherein relative orientation information can be processed at either device according to a request-and-response mechanism as disclosed in section 0079), the request message being a message for requesting positioning of the device (radio signal to determine initial sensor data as disclosed in section 0059);
determining first geographic orientation information of a second device (first device orientation as disclosed in section 0084) and relative orientation information (first relative orientation angle as disclosed in section 0084) of the first device relative to the second device; and 
transmitting the first geographical orientation information and the relative orientation information to the first device (see sections 0079, wherein relative orientation information can be received and processed at either device (see also section 0059) according to a request-and-response mechanism as disclosed in section 0079)
Regarding claims 13-15, Liao et al. discloses a positioning device comprising: one or more processors; and a memory for storing executable instructions; wherein the one or more processor are configured to execute the executable instructions to implement the positioning method of claims 1, 10, and 12 (see sections 0254-0256).

Allowable Subject Matter

5.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 30, 2022